EXHIBIT 5.1 OPINION OF LATHAM & WATKINS LLP [Latham & Watkins Letterhead] April 9, Geron Corporation230 Constitution DriveMenlo Park, CA 94025 Re: REGISTRATION OF 670,, $0. PER SHARE, OF GERON CORPORATION, PURSUANT TO A REGISTRATION STATEMENT ON FORM S-3 Ladies and Gentlemen: We have acted as special counsel to Geron Corporation, a Delaware corporation (the “Company”), in connection with the registration for resale of an aggregate of 670,984 shares of common stock, $0.001 par value per share (the “Shares”), of which (i) 293,225 Shares are issued to Grindus America, Inc., a Delaware corporation (“Grindus”), pursuant to the Common Stock Purchase Agreement dated as of April 1, 2010, by and between the Company and Grindus, (ii) 259,965 Shares are issued to ReSearch Pharmaceutical Services, Inc., a Delaware corporation (“ReSearch”), pursuant to the Common Stock Purchase Agreement dated as of April 1, 2010, by and between the Company and ReSearch, (iii) 24,536 Shares are issued to Prime Synthesis, Inc., a Pennsylvania corporation (“Prime”), pursuant to the Common Stock Purchase Agreement dated as of April 1, 2010, by and between the Company and Prime and (iv) 93,258 Shares are issued to Exponent, Inc., a Delaware corporation (“Exponent”), pursuant to the Common Stock Purchase Agreement dated as of April 5, 2010, by and between the Company and Exponent.
